Citation Nr: 0740507	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-41 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a temporary total disability evaluation based 
on the need for convalescence following June 19, 2003, 
surgical treatment of a left foot Morton's neuroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from May 1989 to May 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that the veteran requested and was scheduled 
for a Board hearing before a Veterans Law Judge, but she did 
not appear for the hearing.  Accordingly, the Board treats 
the veteran's request for a hearing as though it had been 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2007).


FINDINGS OF FACT

1.  The veteran underwent a period of convalescence following 
surgery on June 19, 2003, for excision of a Morton's neuroma 
in her left foot.  

2.  The veteran is not service connected for Morton's 
neuroma.  

3.  The veteran's surgery and resulting convalescence were 
not required because of a service-connected disability.


CONCLUSION OF LAW

A temporary total disability evaluation based on the need for 
convalescence following June 19, 2003, surgical treatment of 
a left foot Morton's neuroma is not warranted.  38 U.S.C.A. 
§§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 
4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002, before the claimed benefit was initially denied.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured in the process of 
subsequent RO actions.  Id.)  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran to send any treatment reports she had pertaining to 
this claim.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of this 
claim.  VA has no duty to inform or assist that was unmet.

The veteran underwent surgery for excision of a Morton's 
neuroma in the third interspace of her left foot on June 19, 
2003.  At the time of that surgery, she was service connected 
for chondromalacia of the right knee, cervical strain with 
bilateral trapezius spasms, sprain/strain of the lumbosacral 
spine, and bilateral pes planus with plantar fasciitis.  
Service connection was not in effect for Morton's neuroma 
affecting the left foot.

The record indicates that, following convalescence, the 
veteran was released to return to work on September, 22, 
2003.  The veteran submitted a claim for increased 
compensation due to this surgery.  In a rating decision dated 
in April 2004, the RO continued the assigned 10 percent 
disability rating for her service-connected pes planus with 
plantar fasciitis, and did not award a temporary total 
disability for her period of convalescence.  

In a notice of disagreement (NOD) received in May 2004, the 
veteran disagreed with the RO's failure to award a temporary 
total disability rating for her convalescence period.  In 
support of her claim she submitted an article from the 
Internet titled Morton's Neuroma:  Getting Patients Back on 
Track.    

The RO thereafter afforded the veteran a VA examination given 
in July 2005.  The physician who examined the veteran noted 
that he had been asked to review the evidence in the claims 
file, including specifically the aforementioned article from 
the Internet, examine the veteran's feet, and provide an 
opinion as to whether the veteran's Morton's neuroma was 
proximately due to or a result of her service-connected pes 
planus.  The examiner reported the veteran's pertinent 
medical history, noted that he had reviewed the claims file 
and read the Morton's Neuroma article, and reported the 
results of his examination.  The examiner noted that he was 
not aware of any causal relationship between pes planus and 
Morton's neuroma.  He noted that he had read the Internet 
article and determined that it did not provide any evidence 
of causal relationship between pes planus and Morton's 
neuroma.  The examiner concluded that the Morton's neuroma 
was less than likely as not caused by or a result of the 
veteran's service-connected pes planus.  The RO thereafter 
issued a SSOC denying the veteran's claim for temporary total 
disability on the basis that the surgery and subsequent 
convalescence were not required because of a service-
connected disability.

VA regulations provide that a total (100 percent) rating will 
be assigned when it is established that treatment of a 
service-connected disability resulted in surgery 
necessitating (1) at least one month of convalescence, (2) 
surgery with certain severe postoperative residuals, or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30.  

Here, while there is clear evidence that the veteran 
underwent foot surgery that required convalescence, the 
record reveals that the veteran has not been service 
connected for Morton's neuroma.  

The Board acknowledges the veteran's contention that her 
Morton's neuroma is related to her service-connected pes 
planus with plantar fasciitis, and that she is therefore 
entitled to the claimed temporary total disability award.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the nature and extent of her pes planus and plantar 
fasciitis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  The RO has not awarded 
service connection for Morton's neuroma and such a question 
is not before the Board.  Nothing in the record shows that 
the June 2003 surgery was for the service-connected 
disability (pes planus with plantar fasciitis) or that 
Morton's neuroma has been service connected.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  The veteran's June 2003 
surgery was not for a service-connected disability.  


ORDER

Entitlement to a temporary total disability evaluation based 
on the need for convalescence following June 19, 2003, 
surgical treatment of a left foot Morton's neuroma is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


